DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/2021 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “clearance is secured between the latching portion and the stopper portion” (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushima US 2016/0221771 A1 (hereinafter “Matsushima”) in view of Sugishima US 8,061,707 (hereinafter “Sugishima”).
Regarding claim 1, Matsushima teaches an image forming apparatus (FIG. 1) comprising: 

a cassette (52) configured to store sheets and to be drawn out from a mounting position (FIG. 1) in a drawing out direction (opposition direction of arrow A in FIG. 2), wherein the mounting position is a position at which the cassette is attached to an apparatus body of the image forming apparatus; 
a feeding unit (53) configured to feed a sheet in the cassette attached to the mounting position toward the image forming unit; and
a biasing unit (drawing mechanism 71,  shown in FIGS. 5, 6A and 6B, which is identical to Applicant’s biasing unit) configured to apply a biasing force to the cassette to bias the cassette toward the mounting position.
Matsushima teaches the claimed invention except for:
a handle provided on a front surface of the cassette and to the cassette and configured to be pivotable and to be operated by an operator; and
a locking member connected to the handle, and including a latching portion arranged to be able to protrude from a side of the cassette, 
wherein, in a case where the handle is not operated by the operator, the locking member regulates movement of the cassette in the drawing out direction by abutment of the of the latching portion protruding from the side of the and the cassette to a stopper portion of the apparatus body,
wherein, in a case where the handle is operated and pivoted by the operator, the locking member allows the movement of the cassette in the drawing out direction by retraction of the latching portion into the cassette,

wherein, when an external force is applied to the cassette and the latching portion abuts the stopper portion, the cassette is within an area in which the biasing force is applied by the biasing unit. 
Sugishima teaches a locking mechanism (70) comprising a locking member (72, shown in FIGS. 4-6) connected to a pivotable handle (80), which is provided on a front surface (interior surface) of cover (60) of an auxiliary cassette (5).  The locking member includes a latching portion (free end of 72, FIG. 4) arranged to be able to protrude from a side (62) of the cassette, wherein, in a case where the handle is not operated by the operator, the locking member regulates movement of the cassette in the drawing out direction by abutment of the of the latching portion protruding from the side of the and the cassette to a stopper portion (see FIG. 5 showing 72 engaged with a recessed portion) of the apparatus body, wherein, in a case where the handle is operated and pivoted by the operator, the locking member allows the movement of the cassette in the drawing out direction by retraction of the latching portion into the cassette.  The purpose of the locking mechanism is to ensure accurate installation of the cassette to a mounting position and also preventing cassette from moving away from the mounting position, while the handle facilitates release of the locking member.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Matsushima’s cassette with a handle and locking mechanism as taught by Sugishima in order to ensure accurate installation of the 
Note:  Regarding the last two features (paragraphs) of claim 1, the examiner takes the position that the combination of references would provide wherein, when the cassette is positioned at the mounting position by the biasing force of the biasing unit (taught by base reference of Matsushima), a clearance is secured between the latching portion and the stopper portion (broadest reasonable interpretation includes a space is capable of being formed between the latching portion and stopper portion of Sugishima by pulling the handle, as the mounting position of the cassette and a locking position of cassette would occur at the same position), and wherein, when an external force is applied to the cassette (broadest reasonable interpretation includes a force to withdraw cassette without pulling the handle) and the latching portion abuts the stopper portion (the latching portion abuts the stopper portion to prevent withdrawal as taught Sugishima), the cassette is within an area in which the biasing force is applied by the biasing unit (the combination of references would provide wherein the cassette in a mounting and locking position would be located within an area in which the biasing force is applied by the biasing unit, as the primary reference of Matsushima discloses spring 73 biasing cassette in mounting position-FIG. 6B).
Regarding claim 4, the combination of references would provide wherein, in a case where the cassette is located in a first area including the mounting position, the biasing unit (identical structure to Applicant’s biasing unit) applies a biasing force to the cassette,

wherein the locking member regulates movement of the cassette in a state in which the cassette is located in the first area.
Regarding claim 6, wherein the locking member is configured to permit insertion of the cassette into the mounting position in a state in which the operator does not operate the handle (locking member 72 of Sugishima includes a tapered shape to permit insertion).
Regarding claim 7, Matsushima teaches wherein the cassette is a first cassette (52) and the biasing unit is a first biasing unit (71), the image forming apparatus further comprising: 
a second cassette (top cassette, not labeled, located above 52 in FIG. 1) configured to store sheets and to be moved so as to be drawn out in the drawing out direction, wherein the second cassette is configured to store sheets of which number is less than that of the first cassette which is regulated movement thereof by the locking member; and wherein a regulating unit configured to regulate movement of the second cassette from the mounting position in the drawing out direction is not arranged (see note below).
Note:  The examiner’s broadest reasonable interpretation of phrase “wherein a regulating unit configured to regulate movement of the second cassette is not arranged” means an electronically controlled locking mechanism or a key entry mechanical locking mechanism known in the paper feeding art to prevent unauthorized opening of a paper 
Matsushima does not explicitly teach
•	a second biasing unit configured to apply a biasing force to the second cassette so that the second cassette is biased toward a mounting position at which the second cassette is mounted to the image forming apparatus, and
While Matsushima does not explicitly teach a second biasing unit for the second cassette, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include separate biasing unit for the second cassette, since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art.  Also, the second biasing unit would serve same purpose as the first biasing unit (71) but for the second cassette.
	Regarding claim 10, Sugishima teaches wherein the handle rotatable around a rotational axis (900, FIG. 6) extending in a horizontal direction.
Response to Arguments
Applicant's arguments filed 3/11/2021 have been fully considered but they are not persuasive. 
Applicant argues on pages 6-7 of Remarks that the combination of references fail to discloses the last two features of claim 1.
In response, the examiner has provided broadest reasonable interpretation of the recited functional language required by claim 1.  Specifically, the combination of references would provide wherein, when the cassette is positioned at the mounting broadest reasonable interpretation includes a space is capable of being formed between the latching portion and stopper portion of Sugishima by pulling the handle at the mounting position of the cassette, as the mounting position of the cassette and a locking position of cassette would occur at the same position).  Also, wherein, when an external force is applied to the cassette (broadest reasonable interpretation includes a force to withdraw cassette without pulling the handle) and the latching portion abuts the stopper portion (the latching portion abuts the stopper portion to prevent withdrawal of the cassette as taught Sugishima), the cassette is within an area in which the biasing force is applied by the biasing unit (the combination of references would provide wherein the cassette in a mounting and locking position would be located within an area in which the biasing force is applied by the biasing unit, as the primary reference of Matsushima discloses spring 73 biasing cassette in the mounting position-FIG. 6B).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUIS A GONZALEZ/Primary Examiner, Art Unit 3656